IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT STEPHEN FLEMING,                     : No. 48 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
DR. ROBERT J. MARSH, JR.,                   :
                                            :
                    Respondent              :
                                            :
THE COMMONWEALTH OF                         :
PENNSYLVANIA,                               :
                                            :
                    Respondent              :
                                            :
THE CHESTER COUNTY DISTRICT                 :
ATTORNEY'S OFFICE,                          :
                                            :
                    Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.